NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JULIE A. LOEWEN,                                No.    16-35174

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05089-JRC

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                 J. Richard Creatura, Magistrate Judge, Presiding

                          Submitted December 19, 2017**


Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit
Judges.

      Julie Loewen appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Loewen’s application for social

security disability insurance benefits under Title II of the Social Security Act. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Ghanim v. Colvin,

736 F.3d 1154, 1159 (9th Cir. 2014), and we affirm.

      Loewen does not identify limitations associated with restless leg syndrome

and migraines that the ALJ failed to include in the residual functional capacity

(RFC). Substantial evidence supports the ALJ’s findings that Loewen’s restless

leg syndrome was controlled with medication and that her migraine headaches did

not significantly limit her ability to work. The ALJ accounted for possible

concentration limitations in the RFC. Therefore, the ALJ did not err in her

consideration of Loewen’s restless leg syndrome and migraines.

      Loewen does not develop arguments in asserting that the ALJ erred in

evaluating the medical evidence. She merely summarizes numerous providers’

opinions without making specific assignments of error. Accordingly, this

argument fails. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2

(9th Cir. 2008) (holding that this Court need not address arguments that were not

argued with any specificity); Indep. Towers of Wash. v. Washington, 350 F.3d 925,

929 (9th Cir. 2003) (holding that this Court “has repeatedly admonished that we

cannot ‘manufacture arguments for appellant’” and will only review “issues which

are argued specifically and distinctly in a party’s opening brief”).

      The ALJ identified specific, clear and convincing reasons that are supported

by substantial evidence for discounting Loewen’s credibility regarding the


                                          2                                   16-35174
debilitating effects of her symptoms: (1) her testimony was not consistent with the

treatment record; (2) there were inconsistencies between her subjective complaints

and her activities of daily living; and (3) her testimony was not consistent with her

performance on mental status examinations. See Burch v. Barnhart, 400 F.3d 676,

681 (9th Cir. 2005) (holding that an ALJ can consider a lack of supporting medical

evidence when assessing credibility); Molina v. Astrue, 674 F.3d 1104, 1112 (9th

Cir. 2012) (listing, among proper considerations for credibility assessment,

engagement in activities of daily living that are inconsistent with the alleged

symptoms).

      The ALJ properly rejected Mr. Loewen’s statement for the germane reason

that it was inconsistent with Loewen’s activities and performance on mental status

examinations. Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005).

      The new evidence submitted by Loewen to the Appeals Council summarizes

Loewan’s mental health history and makes a few general comments about her

symptoms as of May 2013. Considering the new evidence, the Commissioner’s

decision is supported by substantial evidence.

      AFFIRMED.




                                          3                                       16-35174